DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to amendments filed on July 20, 2021.	
Claims 10-12 were previously withdrawn.
Claims 1, 10, 12, and 13 are currently amended.
	Claims 1-20 are pending.
Information Disclosure Statement

The Information Disclosure Statements that were filed on July 2, 2021 and July 7, 2021 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  Initialed copies of Form 1449 are enclosed herewith.
			
Response to Remarks and Arguments
35 USC § 101 Rejections.
	The outstanding 101 rejection is maintained, however, it is modified in view of Applicant’s minor amendments to claims 1 and 13.  
	The Applicant argues that the claims fail to meet Step 2A-Prong 1 by stating that they disagree “with the Examiner’s finding that the identified claim limitations ‘may be performed by a human’ and, thus, fall within ‘certain methods of organizing human activity.’”  Page 10 of 19 in Applicant’s Remarks filed July 20, 2021.  Applicant further argues that, “Examiner has not identified any particular sub-group into which the claims are alleged to fall and the MPEP makes clear that the enumerated sub-groups are ‘not to be expanded.’  For at least this reason alone, the rejection should be withdrawn.”  Page 11 of 19 in Applicant’s Remarks filed July 20, 2021.  The Examiner disagrees with this argument because the claim 
	Applicant further admits that, “[p]eople (e.g., one or more humans or entities) may perform maintenance or configuration change operations on the vehicle and that activity is recorded in the blockchain structure.  But that does not control or manage the interactions or relationships between those humans in performing those operations.”  Page 12 of 19 in Applicant’s Remarks filed July 20, 2021.  This type of activity clearly falls within the sub-category of “managing personal behavior” within the Abstract Ideas grouping of “Certain Methods of Organizing Human Activity.”
	Similarly, Applicant states, “[a]lthough actual, physical, performance of maintenance/re-configuration operations may include human activity (e.g., inspecting, repairing, or replacing a part), initiating a new maintenance operation does not necessarily include human activity to actually, physically, perform the operation.  In other words, initiating a new operation does not necessarily encompass a human being (or even an automated system) actually performing the operation on the vehicle.”  Page 12 of 19 in Applicant’s Remarks filed July 20, 2021.  However, Applicant does not provide any support from either their Remarks or the Specification to indicate what types of activities the initiating step encompasses that would not involve human interaction.  Therefore, the Examiner disagrees with this line of reasoning.
	Applicant goes on to argue that the claims fail to meet Step 2A-Prong 2 because, “[t]he claims are directed to an improvement reciting specific functions to update, store, and share blockchain information related to aircraft (vehicle) maintenance, configuration, and activity history to help assure reliable information is available to all personnel/entities associated with the vehicle.”  Page 14 of 19 in Applicant’s Remarks filed July 20, 2021.  The Examiner disagrees with this line of reasoning because these cited improvements do not improve the actual functioning of the blockchain system itself, and therefore do not meet the threshold to integrate the judicial exception into a practical application.  

Therefore, the outstanding 35 USC 101 rejection is maintained.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite as a whole a system/product/method for validating a set of data prior to initiating a maintenance operation or modification of a vehicle.  As a whole, the system is directed to certain methods of organizing human activity because the claim recites managing initiating a new maintenance operation that comprises a repair or a replacement of a part on the vehicle or a new modification of the vehicle, e.g. if data from three nodes can be validated, a maintenance or modification operation is initiated, if the data from the three nodes cannot be validated, no operation is initiated.  Thus, the claim recites an abstract idea.
             In the instant application, independent claim 1 recites, “…create…a link to a location that describes an initial configuration of the newly produced vehicle;…initiate a new maintenance operation that comprises a repair or a replacement of a part on the vehicle or a new modification of the vehicle…”.  These claim limitations, when given their broadest reasonable interpretation, may be 
	Independent claim 1 includes the additional elements, “…at a first node in a vehicle configuration and history blockchain network that comprises a plurality of nodes, a first block in a first vehicle configuration and history blockchain, such that the first block comprises, for a newly produced vehicle…; 
receive, from a trusted entity that comprises a maintenance or repair organization, a subsequent block to the first vehicle configuration and history blockchain; 
store a full copy of the first vehicle configuration and history blockchain with the subsequent block to every node in the vehicle configuration and history blockchain network; 
receive a request, from a second maintenance or repair organization that holds a permission to access the vehicle configuration and history blockchain network to download a copy of the first vehicle configuration and history blockchain with the subsequent block stored on a second node of the vehicle configuration and history blockchain network; 
read the first vehicle configuration and history blockchain stored at the first node in the vehicle configuration and history blockchain network; 
read a second copy of the vehicle configuration and history blockchain for the vehicle stored at the second node in the plurality of nodes of the vehicle configuration and history blockchain network; 
compare the first vehicle configuration and history blockchain to the second copy of the vehicle configuration and history blockchain to determine whether the first vehicle configuration and history blockchain is valid; and 
download, responsive to a determination that the first vehicle configuration and history blockchain is valid and based upon the subsequent block in the first vehicle configuration and history blockchain, the first vehicle configuration and history blockchain…based on the first vehicle configuration and history blockchain.”
These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements of the blockchain are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
Claims 2, 3, 6, 7, 8, and 9 include additional elements that fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 4 (reading the maintenance information, the modification information, or the activity information…; and determining a current configuration of the vehicle using the initial configuration and the maintenance information, the modification information, or the activity information…”), 5 (wherein: each of the past maintenance operations and the new maintenance operation further comprises inspecting the part on the vehicle”),  add further limitations that fall within a certain method of organizing human activity and are directed to the abstract idea.
            In the instant application, independent claim 13 recites, “…creating…a link to a location that describes an initial configuration of the newly produced vehicle;…initiating performing a new maintenance operation comprising a repair or a replacement of a part on the vehicle or a new modification of the vehicle…”.  These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered certain methods of organizing human activity.  Therefore, these limitations are abstract ideas and claim 13 is directed to a judicial exception.
	Independent claim 13 includes the additional elements, “…at a first node in a vehicle configuration and history blockchain network comprising a plurality of nodes, a first block in a first vehicle configuration and history blockchain, such that the first block comprises, for a newly produced vehicle…; 
receiving, from a trusted entity comprising a maintenance or repair organization, a subsequent block to the first vehicle configuration and history blockchain; 
storing a full copy of the first vehicle configuration and history blockchain with the subsequent block to every node in the vehicle configuration and history blockchain network; 
receiving a request, from a second maintenance or repair organization holding a permission to access the vehicle configuration and history blockchain network, to download a copy of the first vehicle configuration and history blockchain with the subsequent block stored on a second node of the vehicle configuration and history blockchain network; 
reading, by a configuration and activity history tracking software running on a data processing system, the first vehicle configuration and history blockchain stored at the first node in the plurality of nodes of the vehicle configuration and history blockchain network;
reading, by a configuration and activity history tracking software running on the data processing system, a second vehicle configuration and history blockchain for the vehicle stored at the second node in the plurality of nodes of the vehicle configuration and history blockchain network;
comparing, by the configuration and activity history tracking software running on the data processing system, the first vehicle configuration and history blockchain to the second vehicle configuration and history blockchain to determine whether the first vehicle configuration and history blockchain is valid;
downloading, responsive to determining that the first vehicle configuration and history blockchain is valid and using the subsequent block in the first vehicle configuration and history blockchain, the first vehicle configuration and history blockchain; and
…using the first vehicle configuration and history blockchain.”
These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements of the blockchain are recited at a high level fail to integrate 
Claims 14, 15, 18-20 include additional elements that fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 16 (reading the maintenance information or the activity information…; and determining a current configuration of the vehicle using the initial configuration and the maintenance information or the activity information…) and 17 (wherein each of the past maintenance operations and the new maintenance operation further comprise inspecting the part on the vehicle”), add further limitations that fall within a certain method of organizing human activity and are directed to the abstract idea.
For each of the claims, the judicial exception is not integrated into a practical application nor does it amount significantly more than the judicial exception.  As the applicant’s specification provides, per amended claims 1 and 13, that “initiate a new maintenance operation that comprises a repair or a replacement of a part on the vehicle or a new modification of the vehicle”.  The specification indicates that initiating performing the new maintenance operation by identifying the new maintenance operation to perform on the vehicle can merely encompass the visual inspection of a part lending to no integration into a practical application.  Similarly, the specification does not expand or give any detailed information involving generating a plan for performing the new maintenance operation on the vehicle.  The claim as a whole merely describes how to generally “apply” the concept of storing and validating information in a computer environment.  The blockchain components are recited at a high level of generality and are merely invoked as a general link to the technology.  Accordingly, alone and in combination these additional elements do not integrate the abstract idea into a practical application nor do they amount to significantly more than the judicial exception.
In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when 
            Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666